Title: To Benjamin Franklin from Gaetano Filangieri, 21 April 1784
From: Filangieri, Gaetano
To: Franklin, Benjamin



Sir,
La Cava, April 21, 1784

On the 20th of November of last year, 1783, I sent you the fourth volume of my work on La scienza della legislazione, and a few days later I shipped, via Marseille, a trunk containing more copies of the same volume, in the same quantity as the other volumes you had previously received through Mr. Pio. Before that, I had sent you a copy of the third volume as well as another trunk, addressed to Mr. Pio, with the corresponding number of copies of that volume. However, I did not receive, either from you or from Mr. Pio, a confirmation that these books of mine had actually reached their destination. This silence from both of you makes me fear they are lost, and since in this case I would like to repair the loss, please send a response on this matter. My work proceeds quickly in my solitude, where all possible causes of delay are removed by the isolation that separates me from the rest of mankind. I hope to receive news of your precious health, and I remind you of the most sincere admiration and respect from Your most humble and devoted servant,

Gaetano Filangieri

